DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-10, 21-30 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 1 to illustrate, the claim recite(s) the limitations of:  accessing merchant information for a merchant, wherein the merchant information comprises a plurality of service subcategories utilized by the merchant with the service provider system; generating matrices of the merchant and a plurality of other merchants for the plurality of service subcategories, wherein the matrices comprise a row for each of the merchant and the plurality of other merchants and columns for each account feature associated with the plurality of service subcategories for an account of the merchant and accounts of the plurality of other merchants; computing a merchant vector for the merchant based on the plurality of service subcategories of the merchant in the matrices; determining a subcategory-subcategory similarity measurement that automatically compares the merchant to the plurality of other merchants using the merchant vector and a plurality of other merchant vectors; comparing, automatically using the subcategory-subcategory similarity measurement,  the merchant vector to a plurality of other merchant vectors from the matrices…; determining that the merchant information indicates a potential attrition of the account for the merchant with the service provider system based on the comparing; and providing a remediation strategy corresponding to the account of the merchant based on the merchant information for the merchant and at least one of the plurality of other merchants…
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interactions, but for the recitation of generic computer components.  The claimed invention allows for  online account optimization by reducing account churn rate through the use of matrices and merchant vectors and providing remediation strategies corresponding to a  merchant which is a certain method of organizing human activity (commercial or legal interactions). The mere nominal recitation of a non-transitory memory and one or more hardware processors coupled to the non-transitory memory and configured to read instructions form the non-transitory memory to cause the service provider system to perform claimed operations do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The non-transitory memory and one or more hardware processors coupled to the non-transitory memory and configured to read instructions form the non-transitory memory to cause the service provider system to perform claimed operations are also recited at a high level of generality and merely automate the accessing of merchant information, generating of matrices, computing a merchant vector, determining a subcategory-subcategory similarity measurement; comparing the merchant vector to a plurality of other merchant vectors, determining that merchant information indicates a potential attrition of the account, and providing a remediation strategy corresponding to the account of the merchant.  Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor and non-transitory memory).  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.   
 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Dependent claims 2-10 and 22-29 simply further describes the technological environment.  Dependent claims 2-10 and 22-29 simply help to define the abstract idea. The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 
 The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-10, 21-30 is/are ineligible.

Response to Arguments
3.	In response to the amendments to the Specification, the Examiner withdraws the objection of the disclosure.
	In response to the amendments of claims 3 and 23, the Examiner withdraws the claim objections.
In response to the amendment of claims 5 and 25, the Examiner withdraws the 35 U.S.C. § 112(b) rejection.
In response to the amendment of the claims, the Examiner withdraws the 35 U.S.C. §102 and  35 U.S.C. § 103 rejections.
Applicant's arguments regarding the rejection of the claims under 35 USC 101 have been fully considered but they are not persuasive. 
On page 12 of the Remarks, Applicants contend that that the limitations of the present claims necessarily require the use of computer technology and specific computing devices so as to be "rooted in computer technology" and therefore are not directed to an abstract idea.  Applicants further contend that, in particular, the limitations relate to a specific usage (e.g., vector comparison computed from matrices of account features) in a specific situation (e.g., when comparing accounts to determine user behaviors associated with those accounts) to provide a particular practical application that improves technology (e.g., to automate operations to provide remediations strategies based on account behaviors detected from similar vectors).  The Examiner respectfully disagrees.
The Patent Office has issued guidance about this framework. See 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e.,  a service provider system comprising: a non-transitory memory and one or more hardware processors coupled to the non-transitory memory and configured to read instructions form the non-transitory memory to cause the service provider system to perform claimed operations. Claim 1 recites abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 1—i.e., the “accessing,” “generating,” “computing,” “determining,” “comparing,” “determining,” and “providing,” —and explains that they describe the concept of online account optimization by reducing account churn rate through the use of matrices and merchant vectors and providing remediation strategies corresponding to a  merchant.  The Examiner’s approach here is consistent with USPTO guidance.  
Applicants argue that the claims provide specific improvements in technology so as to be limited to a practical application that improves the prior systems and points to paragraph [0002] of the Specification which describes account abandonment or attrition. Applicants further argue that the present application provides a solution that provides intelligent operations to automate account and/or behavior comparisons without requiring manual input or intervention by utilizing matrices and vectors computed from the matrices to allow computing systems to more quickly and efficiently perform data comparisons and notifications and therefore integrate the judicial exception into a practical application.  The arguments are not persuasive. 
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f) as they are here.
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a non-transitory memory and one or more hardware processors coupled to the non-transitory memory and configured to read instructions form the non-transitory memory to cause the service provider system to perform claimed operations.  The processor, memory and system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications. 
Applicants further contend that the claims at issue is a practical application of the judicial exception because the claims are similar to those found in Example 42 of the Guidance, “Methods for Transmission of Notification When Medical Records are Updated.” The argument is not persuasive.  
As an initial matter, many of the examples in the Guidance are hypothetical and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of appeal for the Federal Circuit decisions, the examples do not carry the weight of the court decisions and therefore are non-precedential. Nonetheless, the Examiner finds no parallel between Applicants’ claims and the hypothetical, patent-eligible claim described in Example 42 on the Guidance.  
The example showing the patent eligibility of claim 1 (page 18), describes that the claim as a whole integrated the method of organizing human activity into a practical application and recited a specific technical improvement by allowing remote users to share  information in real time in a standardized format regardless of the format in which the information was input by the user.  
Here, the claims recite a service provider system, a non-transitory memory; and one or more processors coupled to the memory and configured to read instructions from the memory to cause the system to perform generic computer operations of accessing information, generating matrices, computing a vector, determining a measurement, comparing data, comparing the merchant vector to other merchant vectors, determining that the merchant information indicates a potential attrition, providing a remediation strategy.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
On page 14 of the Remarks, Applicants contend that the limitations in the claims amount to significantly more than the alleged abstract idea because specific devices, applications, and communication technologies are required to perform such functions and that conventionally identifying digital account attrition and churn rates, as well as those accounts that may be abandoned, requires manual efforts to review the account data and identify behaviors.  Applicants further contend that the present application, in some embodiments, utilizes an intelligent system to generate matrices and compute vectors from rows and columns represented accounts and account features for service  subcategories .  The argument is not convincing.   
Limitations which describe only procedure or structure common to every means of accomplishing a given result, cannot provide an inventive concept.  In other words, limitations that simply “comprise the abstract concept” are not inventive.  See Ultramercial Inc v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).  For example, a claim cannot become eligible by reciting that physical automation is accomplished by a “machine” or that logical automation is accomplished by a “computer,” see OIP Technologies, Inc. v. Amazon.com, Inc., 778 F.3d 1359, 1363 (Fed. Cir. 2015), because physical automation requires a machine and logical automation requires a computer.  Because such elements cannot restrict a claim to a particular way of automating, recitation of a machine or computer “to lend speed and efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”  CLS Bank Int’l v. Alice Corp., 717 F.3d 11269, 1286 (Fed. Cir. 2013).  

The applicant argues that the claimed invention provides processes to simplify and provide faster and more coordinated identification of digital account attrition through intelligent systems and is similar to the claims found in Bascom.  The Examiner respectfully disagrees.  
In Bascom, the court found that the claims were directed to an abstract idea under step one. Id. at 1347-49.  Under step two, the court found that the limitation of the claims, taken individually, recited a generic computer, network, and Internet components which were not inventive themselves.  Id. at 1349-52.  However, the court found that the ordered combination of these limitations provided the requisite inventive concept.  Id.  The claimed and described inventive concept was the “installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.”  Id. at 1350.  The design permitted the filtering tool to have “both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server.”  Id.  This was not customary or generic, and the claims did not preempt all ways of filtering content on the Internet—instead, the patent claimed and explained how a particular arrangement of elements was a “technical improvement over prior art ways of filtering such content.”  Id. The court thus distinguished ineligible “abstract-idea-based solutions[s] implemented with generic technical components in a conventional way” from the eligible “technology-based solution” and software based invention[] that improve[s] the performance of the computer system itself.”” Id. at 1351 (citation omitted). The claims in the instant application do not require an arguably inventive distribution of functionality within a network. The claims in this application specify generic computer operations of accessing information, generating matrices, computing a vector, determining a measurement, comparing data, comparing the merchant vector to other merchant vectors, determining that the merchant information indicates a potential attrition, providing a remediation strategy, but they do not include any requirement for performing the claimed functions  by use of anything but entirely conventional, generic technology.	
The focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.   The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  Thus, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). 
	The claims are not patent eligible under 35 USC 101.

Conclusion
	
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694